Russell, C. J.
1. Upon the introduction of an execution with an entry of levy thereon showing that at the time of the levy the property was in the possession of the defendant named in the execution, the burden was upon the claimant to prove his title. The writing offered in evidence, being a bill of sale of personalty, was not required to be recorded; and the record was not constructive or implied notice to any one. Civil Code, § 4208. Being in writing, however, it was the best evidence of the sale, and parol evidence was inadmissible to show title. Epping v. Mockler, 55 Ga. 377. The writing having been produced, it would have been admissible in evidence upon proof of its execution; otherwise, it was not admissible. The claimant having failed to introduce any competent evidence whatever to substantiate the validity of his claim, the court could not have done otherwise than find in favor of the plaintiff in fi. fa.
*425Decided June 3, 1915.
Levy and claim; from city court of Jeffersonville — Judge Shannon. June 8, 1914.
Shannon & Harrison, Burch & Burch, for plaintiff in error.
L. D. Moore, contra.
2. There was no error in overruling the motion for a new trial.

Judgment affirmed.